DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the “projection tip 28) described in paragraph [0045] is not found in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0375009 issued to Willis.
Regarding Claim 1, Willis teaches of a board (100), comprising: a deck (10) connected including a bottom and a top disposed on the deck (10) opposite of the bottom; and a gripping surface (12) disposed on the top, the gripping surface (26) including: a plurality of projections (24) (24) extending away from the deck (10), and a plurality of voids (22) between and defined by the plurality of projections (24).
Regarding Claim 2, Willis teaches of the plurality of projections (24) and the plurality of voids (22) are arranged in a geometric pattern (see Figure 1) on the gripping surface (26).
Regarding Claim 4, Willis teaches of the deck (10) is a skateboard deck (see Figure 1) or a balance board deck.
Regarding Claim 5, Willis teaches of the deck is constructed of wood (see paragraph [0017].
Regarding Claim 6, Willis teaches of plurality of projections (24) and a plurality of voids (22) are formed by cutting a portion (see paragraph [0018]) of the deck at the gripping surface (12).
Regarding Claim 7, Willis teaches of the cutting is performed by a router (see paragraph 0018]).
Regarding Claim 8, Willis teaches of the router comprises a computer numerical control router (see paragraph 0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis, as disclosed above.
Regarding Claim 9, Willis shows in Figure 5 that the projections (24) each have a rectangular profile. However, Willis disclose the recessed portions (22) can be of varying depth [0024].  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a profile of varying depth for the projections, such as a pyramid or trapezoidal profile to provide suitable grip, an objective disclosed in at least paragraph [0021-0023]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis, as disclosed above, in view of U.S. Patent Publication No. 2019/0209913 issued to Koch et al.
Regarding Claim 9, Willis disclose the claimed invention except for teaching of a raised lip disposed around the gripping surface of the deck.
Koch et al. teaches of a skateboard that includes teaching of raised side edges (192) for the deck (188).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide raised edges, as taught by Koch et al., to provide a lip around the deck taught by Willis.  One would be motivated to provide a lip around the deck to allow a user to feel for the edge of the skateboard with their feet without needing to look down.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: deck for a skateboard that includes a plurality of projections with a plurality of voids defined located between the projections, further where the projections each include a projection tip, a first angled surface extending upwardly and inwardly to the projection tip from the deck, a second angled surface extending upwardly and inwardly to the projection tip from the deck, and a third angled surface extending upwardly and inwardly to the projection tip from the deck, wherein each of the angled surfaces are disposed around the projection tip in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618